Citation Nr: 0300993	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chloracne due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from March 1955 to August 
1977.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 RO rating 
decision which denied service connection for chloracne due 
to Agent Orange exposure.  In June 2001, the Board 
remanded this appeal to the RO for further development.  


FINDINGS OF FACT

The veteran does not currently have chloracne or other 
acneform disease consistent with chloracne.  


CONCLUSION OF LAW

Claimed chloracne was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 1991); 38 
C.F.R. § 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 
1955 to August 1977.  This included service in Vietnam.  

The veteran's service medical records do not refer to 
chloracne.  The service medical records do indicate that 
he was treated for other skin problems on several 
occasions during service.  Treatment entries dated in 
March 1956 noted that the veteran was treated for 
cellulitis of the right ear.  A July 1966 entry noted that 
the veteran had an inflamed sebaceous cyst behind his 
right ear.  A December 1966 entry noted that the veteran 
had tinea versicolor.  A July 1967 treatment entry also 
indicated that the veteran had tinea versicolor of the 
trunk, arms, and neck.  On a medical history form at the 
time of an October 1967 examination, the veteran checked 
that he suffered from skin diseases.  The reviewing 
examiner noted that the veteran had tinea versicolor, not 
otherwise specified.  The October 1967 objective 
examination also included a notation as to tinea 
versicolor.  On a medical history form at the time of a 
September 1968 examination, the veteran again checked that 
the suffered from skin diseases.  

A November 1968 treatment entry indicated that the veteran 
had a rash on the arms, shoulders, and back and related a 
diagnosis of tinea versicolor.  A March 1971 treatment 
entry noted that the veteran had diffuse, discrete, 
circular patches of tinea versicolor on the trunk, back 
and waist.  On a medical history form in March 1976, the 
veteran checked that he suffered from skin diseases.  The 
reviewing examiner noted that the veteran reported skin 
diseases while in Vietnam.  There was also a notation that 
the veteran had a cyst on the face a long time ago.  On a 
medical history form at the time of the March 1977 
separation examination, the veteran checked that he 
suffered from skin diseases.  The examiner noted that the 
veteran had recurrent tinea versicolor.  The March 1977 
objective examination report indicated that the veteran 
had a patchy area of a scaling, erythematous lesions on 
the anterior chest and included a notation as to tinea 
versicolor.  

Private treatment records dated from July 1978 to April 
2000 show that the veteran was treated for multiple 
disorders including variously diagnosed skin conditions.  
A July 1978 examination report from C. Hager & Sons Hinge 
MFG. Co., noted that the veteran reported that he had a 
history of a skin disease and indicated that he had a skin 
fungus.  The examiner did not report any skin problems and 
there was a notation that the veteran was physically fit 
for employment.  An October 1989 treatment entry from D. 
Harper, M.D., noted that the veteran was seen with 
discomfort and swelling in the palms of his hands.  The 
assessment included rule out a drug reaction and 
cellulitis.  A January 1990 entry noted that the veteran 
had a cyst on his back.  The assessment was incision and 
drainage of a large sebaceous cyst.  

A March 1996 treatment entry from S. Haynes, M.D., noted 
that the veteran had a cyst on his back and two flesh 
colored cysts on his face.  The veteran also had multiple 
hyperkeratotic and hyperpigmented rough surface plagues on 
his face and neck.  The assessment was epidermal inclusion 
cysts, actinic keratosis and seborrheic keratosis.  It was 
noted that the veteran underwent cryosurgery.  A June 1996 
entry related an assessment which included seborrheic 
keratosis, verrucae vulgaris, epidermal inclusion cysts, 
and folliculitis.  The veteran again underwent 
cryosurgery.  A February 1997 entry from Dr. Harper noted 
that the veteran reported that he had a rash 
intermittently on his lower legs which was itchy and which 
was also around his abdomen.  The assessment included 
scabies.  

A March 1997 treatment entry from Dr. Haynes noted an 
assessment of contact dermatitis, seborrheic keratosis, 
and actinic keratosis.  An April 1997 entry indicated an 
assessment of actinic keratosis and seborrheic keratosis.  
The veteran underwent cryosurgery on both occasions.  An 
August 1999 report from Physician's Care noted that the 
veteran had a lesion on his left nasal bridge.  The 
diagnosis was basal cell carcinoma of the nose, 
cellulitis.  A February 2000 entry from J. Donahue, M.D., 
indicated an assessment of seborrhea dermatitis.  Another 
February 2000 entry indicated that the veteran had 
seborrheic keratosis evolving on the right biceps and a 
number of clinically identifiable actinic keratoses on the 
forehead and temples which were to be treated 
cryosurgically.  

In his May 2000 substantive appeal, the veteran reported 
that he had skin problems while he was in Vietnam and that 
he could not indicate when the skin fungus started.  He 
reported that he had to have several lesions removed by 
physicians who thought they were cancerous.  The veteran 
stated that no other person in his family had a skin 
fungus except for his brother who also served in Vietnam.  

In a statement received in July 2000, the veteran reported 
that every physician that he had seen had told him that 
they had no idea what caused his condition and were not 
familiar with Agent Orange.  He reported that he was 
treated by Dr. Haynes and that he had more plaques 
removed.  The veteran indicated that Dr. Haynes stated 
that she had never treated a patient who had contact with 
Agent Orange and that she did not know any of the signs of 
such skin disease.  

Private treatment records dated from June 2000 to February 
2001 show continued treatment.  A February 2001 entry from 
Dr. Haynes noted an assessment of contact dermatitis.  VA 
treatment records dated in August 2000 referred to other 
disorders.  

In a May 2001 lay statement, the veteran's sister reported 
that she remembered that the veteran returned from Vietnam 
with a skin rash on his body and face as well as sores on 
his scalp.  She stated that the condition seemed worse 
when he returned form his second tour in 1969.  She 
indicated that to the best of her recollection, the 
veteran's current skin condition looked the same as it did 
then.  In a May 2001 lay statement, the veteran's cousin 
said that he remembered seeing the veteran shortly after 
his returning home from his first and second tours of duty 
in Vietnam.  He reported that the veteran had a rash on 
his face that looked the same presently as it did then.  
In a July 2001 lay statement, the veteran's wife reported 
that when she and the veteran were married in 1996, she 
realized that he had skin problems.  She noted that the 
veteran told her that he had problems with his skin ever 
since he was in Vietnam.  

Private treatment records dated from July 2001 to February 
2002 reflect that the veteran continued to receive 
treatment for variously diagnosed skin conditions.  There 
was no reference to chloracne.  VA treatment records dated 
from August 2001 to February 2002 show that the veteran 
continued to receive treatment for multiple disorders.  

The veteran underwent a VA dermatological examination in 
April 2002.  The examiner indicated that the veteran's 
claims file had been reviewed.  It was noted that the 
veteran had onset in the recent to past of recurrent 
lesions of the face and scalp which he described as firm 
areas of enlargement.  The veteran reported that many of 
such lesions had been frozen if they appeared benign, and 
that he underwent surgical excision for those lesions 
which were suspicious of malignancy.  He stated that the 
lesions that occurred on his scalp were irritated when he 
combed his hair.  The veteran described such lesions as 
fairly small, firm lesions on the scalp, face and trunk.  
The examiner reported that the condition was present on 
the scalp and face and that there were diffuse 
erythematous patches on the back with scattered crusted 
papular lesions.  The examiner noted that a private 
dermatologist had submitted records and that to his 
knowledge, none of the lesions had been malignant.  After 
examination and a review of records, the examiner 
indicated diagnoses of contact dermatitis, seborrheic 
keratosis, and actinic keratosis versus chloracne.  Color 
photographs were associated with the examination report.  

VA treatment entries dated in May 2002 did not refer to 
skin conditions.  

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim for service connection.  Identified 
relevant medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such 
a veteran, service connection will be presumed for certain 
specified diseases, including chloracne or other acneform 
disease consistent with chloracne, when such skin 
condition is manifest to a compensable degree within one 
year after the veteran's last herbicide exposure in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The veteran is claiming service connection for chloracne 
due to Agent Orange exposure in Vietnam.  Obviously, all 
skin conditions are not the same.  During service the 
veteran had some skin conditions such as tinea versicolor 
and a sebaceous cyst, but he no longer has these problems.  
Service medical records show no chloracne (or other 
acneform disease conistent with chloracne), nor do records 
show this condition within the year after last herbicide 
exposure in Vietnam.  Post-service medical records from 
many years after service, including recent records, show 
skin conditions such as actinic and seborrheic keratosis, 
but these are not chloracne (or other acneform disease 
conistent with chloracne).  None of the post-service 
records show the specific skin condition of chloracne (or 
other acneform disease conistent with chloracne). 

One requirement for service connection, whether claimed on 
a direct basis, or as due to Agent Orange exposure, is the 
presence of a current disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997).  Competent medical evidence is required 
to show a claimed disorder, and as a layman the veteran is 
not competent to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As the medical evidence indicates that the veteran does 
not currently have chloracne, service connection for the 
claimed condition may not be granted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for chloracne due to Agent 
Orange exposure must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  








ORDER

Service connection for chloracne due to Agent Orange 
exposure is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

